Name: Commission Regulation (EEC) No 4210/88 of 21 December 1988 fixing the guaranteed minimum price for Atlantic sardines
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/29 COMMISSION REGULATION (EEC) No 4210/88 of 21 December 1988 fixing the guaranteed minimum price for Atlantic sardines HAS ADOPTED THIS REGULATION : Article 1 The guaranteed minimum provided for in Article 2 of Council Regulation (EEC) No 3117/85 shall be as follows for the 1989 fishing year : (ECU/tonne) Whole fish THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines ('), as amended by Regulation (EEC) No 3940/87 (2), and in particular Article 4 thereof, Whereas Article 2 (1 ) of Regulation (EEC) No 3117/85 provides for the granting of a compensatory indemnity for producers of Atlantic sardines of the species Sardina pilchardus in the Community as constituted at 31 December 1985 who sell their products at a price below a guaranteed minimum price ; Whereas Article 2 (3) of Regulation (EEC) No 3117/85 lays down that the guaranteed minimum price is to be the same as the withdrawal price in force in the year preced ­ ing accession, corrected in accordance with any adjust ­ ment applicable to the guide price for the following fishing year ; Whereas the guide prices for the 1989 fishing year were fixed for the products in question by Council Regulation (EEC) No 3860/88 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Size Extra, A B 1 248 158 2 248 158 3 384 158 4 248 158 The freshness, size and presentation categories shall be those defined pursuant to Article 2 of Council Regulation (EEC) No 3796/81 (4). Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 297, 9 . 11 . 1985, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 6. (3) OJ No L 345, 14. 12. 1988, p. 1 . 0 OJ No L 379, 31 . 12. 1981 , p. 1 .